Title: To Benjamin Franklin from Kéralio, 29 November 1781
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


jeudi, a 11. h. ½ du soir. 29 9bre. 81.
J’ai eu l’honneur de vous écrire avant-hier, mon respectable ami, pour vous prier et monsieur votre fils que j’embrasse, de la part de notre excellente Douairiere, de venir diner chés elle après demain Samedi. Vous y trouverés gens qui vous respectent, qui vous aiment, et surtout le Brave Comte guillaume qui vous parlera de votre patrie et de vos compatriotes, ses compagnons d’armes. Notre Digne amie seroit bien affligée, si elle ne vous voyoit pas: elle a été désolée qu’on ne l’ait pas réveillée hier, Lorsque vous avés passé chés elle, mais elle compte vous embrasser Samedi; pour moi j’aurai toujours grand plaisir à vous revoir, et je me ferai gloire a jamais d’être le plus dévoué de vos amis et Serviteurs.
Le CHR. De Keralio
 
Notation: Keralio, M. De. 19. Nov. 1781.
